Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 9-10 objected to because of the following informalities:  “the range” on line 2 should be “a range”.  Appropriate correction is required.
Claim 12 objected to because of the following informalities:  “wherein the wall is corrugated” on line 3 should be removed and “comprises a wall” on line 2 should be amended to “comprises a corrugated wall”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “control arrangement” in claim 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Examiner has interpreted “control arrangement” in claim 2 under 112(f) interpretation to correspond with the following structure: a processor or microcomputer (see Applicant’s specification, page 10, lines 17-23).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a water inlet conduit and a drain conduit, as well as a heat exchanger, but Applicant’s heat exchanger appears to comprise the water inlet conduit and the drain conduit (see Applicant’s Figure 1, water inlet conduit 9, drain conduit 17, heat exchanger 19, first passage 31, second passage 32.  See specification, page 7, lines 1-4).  The claim language technically appears to claim the heat exchanger as a distinct structural element from the water inlet conduit and drain conduit when the heat exchanger is actually formed by the coaxial arrangement of the two conduits (see MPEP 2173.03, "Correspondence Between Specification and Claims"). 
Claim 5 recites “when it is estimated” on lines 2-3.  The term “it is ambiguous and must be clarified.  Examiner considers that amending to “when estimated” would obviate the issue.  
Regarding claims 9-10, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 15 recites the limitation "the first and second passages" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 11 introduces these limitations, but claim 15 depends on claim 1.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-12, 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tarr et al. (US 20120047961, “Tarr”) in view of Fauth et al. (WO 2015007610, “Fauth”).  Examiner has provided a machine translation of Fauth.
Tarr teaches a washing appliance comprising the following of claim 1 except where underlined:

For Claim 1:
A dishwasher comprising: 
a washing chamber comprising a sump (see Figure 1, tub 18), 
a water inlet tank configured to accommodate water for use in a wash cycle in the washing chamber (see Figure 1, holding tank 22), 
a water inlet conduit configured to supply water to the water inlet tank (see Figure 1, water supply line 28), 
a drain pump comprising an inlet and an outlet, wherein the inlet is fluidly connected to the sump (see Figure 1, pump 24), 
a drain conduit fluidly connected to the outlet of the drain pump (see Figure 1, drain line 30, second tube 42), and 
a heat exchanger configured to exchange heat between the drain conduit and the water inlet conduit (see Figure 1, heat exchanger 12). 

Tarr does not teach a sump.
Examiner however, considers it conventional in the dishwashing arts for the washing chamber to include a sump and refers to Fauth (see Fauth’s Figures 1-5, washing chamber 4, collection container 15, drain pump 19).  Applying a sump to Tarr’s tub 18 would yield a predictable variation thereof to collect and drain the contents thereof (see MPEP 2143, “(A) Combining prior art elements according to known methods to yield predictable results”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Tarr and more particularly to apply a sump to tub 18 because said modification would yield a predictable variation thereof in view of Fauth for collecting/draining the contents of the tub.

Modified Tarr teaches claim 1.
Modified Tarr also teaches the following:

For Claim 2:
The dishwasher according to claim 1, wherein the dishwasher further comprises: 
a valve configured to control flow of water in the water inlet conduit (see Fauth’s Figures 1-4, fresh water valve 28.  machine translation, [0056]).  Fauth teaches applying a fresh water valve to control the inflow of fresh water to the container 12, which would be appreciable to one of ordinary skill in the art in the context of Tarr’s water supply line 28 and holding tank 22, and 
a control arrangement configured to selectively control an opening state of the valve based on an operational state of the drain pump (see Fauth’s Figures 1-4, control device 8.  machine translation, [0056]-[0067], [0072]).  Fauth teaches using a control device and various program steps RS, ZS, KS which finish with pump-out sequences APS .  Fauth uses the pump-out sequences to extract more thermal energy from the waste water compared to a continuous pumpng action (see Fauth’s machine translation, [0072].  The opening of valve 28 depends on: 1) completion of the previous step’s pump-out sequence APS which involves the operation of the drain pump, and 2) the amount of water in water tank 12.  

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Tarr and more particularly to apply a fresh water valve to Tarr’s water supply line 28 feeding holding tank 22 so as to control the inflow of fresh water thereto as taught by Fauth.  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Tarr and more particularly to have a control device apply pump-out sequences as taught by Fauth so as to extract more thermal energy from the water being drained out compared to conducting a continuous pumping action.

Modified Tarr teaches claims 1 & 2.
Modified Tarr also teaches the following:     

For Claim 3:
The dishwasher according to claim 2, wherein the control arrangement is configured to estimate a flow rate of liquid flowing through the drain conduit, and wherein the control arrangement is configured to control the opening state of the valve based on the estimated flow rate of liquid flowing through the drain conduit (see Fauth’s machine translation, [0024]).  Fauth teaches using elapsed time and power consumed by the drain pump to determine the pumped volume. 

For Claim 4:
The dishwasher according to claim 3, wherein the control arrangement is configured to estimate the flow rate of liquid flowing through the drain conduit by monitoring the torque of the drain pump (see Fauth’s machine translation, [0055]). 

For Claim 5:
The dishwasher according to claim 3, wherein the control arrangement is configured to open the valve when it is estimated that liquid is flowing through the drain conduit, and/or when it is estimated that liquid recently has flowed through the drain conduit (see Fauth’s machine translation, [0024]).  Fauth teaches using elapsed time and power consumed by the drain pump to determine the pumped volume.  The valve would be opened (if necessary) following this and the commencement of the next step.   

For Claim 6:
The dishwasher according to claim 2, wherein the control arrangement is further configured to control the drain pump (see Fauth’s Figures 1-4, control device 8.  machine translation, [0056]-[0067], [0072]). 

For Claim 7:
The dishwasher according to claim 6, wherein the control arrangement is configured to control the drain pump to operate in cycles (see Fauth’s Figures 4-5, pump-out sequence APS.  machine translation, [0068]-[0073]). 

For Claim 8:
The dishwasher according to claim 7, wherein the cycles comprise operation intervals and standstill intervals between the operation intervals (see Fauth’s Figures 4-5, pumping-out pauses APP1, APP2, APP3.  machine translation, [0072]). 

For Claim 9:
The dishwasher according to claim 8, wherein a length of the standstill intervals is within the range of 0.5 seconds to 7 seconds, such as within the range of 1 second to 3 seconds (see Fauth’s machine translation, [0025]).  Fauth teaches optimizing duration of the pump pausing based on temperature difference, with longer duration for a higher temperature difference (see MPEP 2144.05, “Routine Optimization”). 

For Claim 10:
The dishwasher according to claim 8, wherein a length of the operation intervals is within the range of 0.5 seconds to 3 seconds, such as within the range of 0.7 seconds to 1.5 seconds (see Fauth’s machine translation, [0025]).  Fauth teaches optimizing duration of the pump pausing based on temperature difference, with longer duration for a higher temperature difference (see MPEP 2144.05, “Routine Optimization”). 

For Claim 11:
The dishwasher according to claim 1, wherein the heat exchanger comprises a first passage configured to conduct water flowing through the water inlet conduit and a second passage configured to conduct liquid flowing through the drain conduit (see Tarr’s Figure 1, first tube 40, second tube 42). 

Modified Tarr teaches claim 11.
Modified Tarr also teaches the following:

For Claim 12:
The dishwasher according to claim 11, wherein the heat exchanger comprises a wall separating the first and second passages, wherein the wall is corrugated (see Tarr’s Figure 1, second tube 42, wall 48.  see Fauth’s Figures 1-2, water tank 12, corrugated hose 20.  machine translation, [0050]).  Fauth teaches corrugating a wall of a hose to increase the surface for more rapid heat transfer. 

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Tarr and more particularly for wall 48 of second tube 42 to be corrugated as taught by Fauth so as to increase the surface for more rapid heat transfer.  

Modified Tarr teaches claim 11.
Modified Tarr also teaches the following:

For Claim 14:
The dishwasher according to claim 11, wherein the first passage is arranged to conduct water in a first flow direction and the second passage is arranged to conduct liquid in a second flow direction, and wherein the second flow direction is opposite to the first flow direction (see Tarr’s Figure 1, first tube 40, second tube 42, fouled water 44, clean water 46). 

For Claim 15:
The dishwasher according to claim 1, wherein the first and second passages are coaxially arranged (see Tarr’s Figures 1-2, first tube 40, second tube 42). 

For Claim 16:
The dishwasher according to claim 15, wherein the first passage is coaxially arranged around the second passage (see Tarr’s Figures 1-2, first tube 40, second tube 42). 

For Claim 17:
The dishwasher according to claim 1, wherein the heat exchanger is arranged at a bottom of the dishwasher (see Tarr’s Figure 1, heat exchanger 12).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tarr et al. (US 20120047961, “Tarr”) in view of Fauth et al. (WO 2015007610, “Fauth”) as applied to claim 11 above, and further in view of Kim (KR 101235952).  Examiner has provided a machine translation of Kim.  
Modified Tarr teaches claim 11.
Modified Tarr does not teach the following:

For Claim 13:
The dishwasher according to claim 11, wherein the heat exchanger comprises a vortex generator at an inlet of the second passage. 

Kim however, teaches applying a turbulence forming unit comprising blades at the entrance of a heater unit for quicker heating (see Kim’s Figures 3-7, heater unit 400, washing pump connection part 410, turbulence forming unit 420.  machine translation, [0012].  Refer to last five paragraphs of machine translation of what is [0012]).  Applying turbulent forming blades/units at the entrance of Tarr’s heat exchanger 12 would predictably allow for quicker heating.  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Tarr and more particularly to apply turbulent forming blades/units as the entrance of heat exchanger 12 so as to allow for quicker heating as taught by Kim.    

Conclusion
Crump (US 4256170) teaches a heat exchanger for a dishwasher (see Figures 1-3).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC LORENZI whose telephone number is (571)270-7586 and fax number is (571)270-8586.  The examiner can normally be reached from 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gordon Baldwin at 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/MARC LORENZI/Primary Examiner, Art Unit 1718